Citation Nr: 0822160	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-41 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected left knee, status post ACL/meniscal tear.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin. In October 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In October 2007, the Board remanded the case to the AOJ with 
instructions to provide the veteran with another VA 
examination and to then readjudicate the claim.  The veteran 
was provided with a VA examination of both his left and right 
knees in December 2007.  The AOJ then issued a supplemental 
statement of the case (SSOC) in March 2008.  However, the 
SSOC addressed the veteran's service connection claim for a 
right knee disorder, claimed as secondary to his service-
connected knee disability, which was denied by the Board in 
the October 2007 Board decision.  The AOJ did not 
readjudicate the veteran's left knee increased rating claim.  

The October 2007 remand instructions directed that a VA 
examination was to be conducted of the left knee.  The 
examiner was directed to provide an opinion as to the degree 
of subluxation or lateral instability of the knee.  A VA 
examination was conducted in December 2007.  The examiner 
noted the presence of minimal instability.  However, in 
summarizing the results, the examiner wrote that one of the 
findings was that of increased instability.  It is not 
apparent to the Board if the increased instability noted in 
the summary was the same instability which was determined to 
be mild.  The Board finds that clarification is required.  
The examiner was also directed to provide an opinion as to 
whether the left knee locked and, if so, the frequency of 
locking.  In the body of the report under the heading of 
"Pain History," the examiner wrote the veteran reported 
some locking of the knee which occurred once in a while.  
Other than this report of medical history, the examiner did 
not make any findings regarding the presence and frequency of 
locking of the left knee.  The examiner was specifically 
directed to do so but failed to make this analysis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with its October 2007 remand orders. 

Additionally, since the October 2007 remand, the Court has 
issued a decision which interprets the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), as they 
pertain to increased rating claims.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that he or 
she must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43-44. 

Although the veteran has been advised that he must show that 
his left knee had increased in severity and of how disability 
ratings are deteremined, he has not been fully advised of all 
the types of medical and lay evidence he may submit.  
Further, he has not received proper notice of the diagnostic 
codes applicable to his left knee disability.  Thus, this 
remand to provide the veteran due process will also allow VA 
the chance to provide him with corrective VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter that 
includes the required notice for an 
increased rating under Vazquez-Flores, to 
include advising him of the types of 
medical and lay evidence he must submit 
and the diagnostic codes applicable to 
his left knee disability to include 
diagnostic codes 5256 through 5263.  An 
appropriate amount of time should be 
allowed for a response.

2. Contact the examiner who conducted the 
December 2007 VA examination and request 
that he provide an opinion regarding the 
extent of instability of the left knee 
which was present at the time of the 
examination.  The examiner must also 
provide an opinion as to whether the 
veteran experiences locking in his left 
knee and, if so, how much.  If the 
examiner determines that another 
examination of the veteran is required in 
order to provide the requested 
information, such an examination should 
be scheduled.  If the examiner who 
conducted the December 2007 VA 
examination is not available, make 
arrangements to obtain the requested 
information from another suitably 
qualified health care professional.  

3.  Readjudicate the veteran's claim for 
a rating in excess of 10 percent for the 
service-connected left knee status post 
ACL/meniscal tear  to include all 
evidence received since the April 2006 
supplemental statement of the case, and 
issue an SSOC to the veteran and his 
representative. 

If the benefit sought is not granted in 
full, allow the veteran an appropriate 
amount of time to respond to the SSOC and 
then return the claim to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



